                                                                        FILED
                 IN THE UNITED STATES DISTRICT COURT
                                                                          OCT 18 2019
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION                             Clerk, U.S District Court
                                                                          District Of Montana
                                                                                Missoula


 UNITED STATES OF AMERICA,                         CR 19-06-BU-DLC

                     Plaintiff,

 vs.                                                     ORDER

 CARMELO ENRIQUE RUIZ-
 MORALES,

                      Defendant.



       Before the Court is Defendant Carmelo Enrique Ruiz-Morales's Unopposed

Motion to Amend Conditions of Release. (Doc. 107)

       IT IS ORDERED that the motion (Doc. 107) is GRANTED. Ruiz-Morales's

conditions of release are amended so that he may leave immediately to travel to

Pasco, Washington on his way to self-report to the BOP facility in Sea-Tac

Washington on October 22, 2019. Ruiz-Morales shall report as directed to Sea-

Tac on October 22, 2019.

       DATED this 18th day of October, 2019.




                                       Dana L. Christensen, Chi ef istri ct Judge
                                       United States District Court

                                        1
